DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	a.	Claim 3, line 1 replace “The hybrid thermosiphon system of claim 3” with -- The hybrid thermosiphon system of claim 1--.
3.	Claims 1 and 3-16 allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not anticipate or render oblivious the limitations of claim 1. Specifically, the limitations of “a shell including separate shell sections removably coupled to one another, each shell section having an insulating layer housed within an interior compartment thereof, the shell enclosing the evaporator, wherein the evaporator and the shell are removably installable onto and around an exterior surface of the thermosiphon pipe without modification of the thermosiphon pipe” are not taught by the prior art. Haynes et al. (U.S. Patent 5,327,734) teaches a thermosiphon system having a shell (22). However, Haynes does not teach the interior compartment or separate shell sections. The prior art fails to render this obvious and thus the claims are allowable. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763